        Case 4:19-cv-02709 Document 1 Filed on 07/23/19 in TXSD Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

  NICHOLE SCOGGINS,                             §
             Plaintiff,                         §
                                                §
  v.                                            § CIVIL ACTION NO.: 4:19-cv-2709
                                                §
                                                §
                                                §
  CHI ST. LUKE’S HEALTH -                       § JURY DEMANDED
  BRAZOSPORT                                    §
             Defendant.                         §

______________________________________________________________________________

              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

         NOW COMES, Plaintiff Nichole Scoggins and files this Plaintiff’s Original Complaint

and Jury Demand complaining of and about Defendant CHI St. Luke’s Health – Brazosport,

respectfully showing to the Court as follows:

                                        I.      PARTIES

         1.    Plaintiff Nichole Scoggins is an individual citizen residing in the State of Texas.

         2.    Defendant CHI St. Luke’s Health – Brazosport, is a domestic limited liability

company conducting business in the State of Texas.

         3.    Defendant may be served with process through its registered agent, C T Corporation

System as reflected in the Texas Secretary of State records, at 1999 Bryan St., Ste. 900

Dallas, TX 75201-3136 USA. Plaintiff has requested a waiver of summons from Defendant at this

time.


Plaintiff’s Original Complaint and Jury Demand                                                       1
      Case 4:19-cv-02709 Document 1 Filed on 07/23/19 in TXSD Page 2 of 10



                              II.        JURISDICTION AND VENUE

        4.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as Plaintiff’s causes of

action arises under a federal statute, 42 U.S.C. § 12101 et seq., the Americans with Disabilities

Act of 1990, as amended, (“ADAAA”), and 29 U.S.C. § 2601, et seq., the Family and Medical

Leave Act.

        5.       Moreover, venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

this federal district.


                                 III.     NATURE OF THE ACTION

        6.       This is an action against Defendant for violations of the Americans with Disabilities

Act of 1990, as amended (“ADAAA”), 42 U.S.C. §§ 12101, et seq. Specifically, Plaintiff

complains that Defendant discriminated against her on the basis of her disability and subsequently

retaliated against her after engaging in a protected activity by terminating her employment in

violation of the ADAAA. Additionally, Plaintiff complains that Defendant interfered with her

FMLA rights in violation of 29 U.S.C. § 2601, et seq.


                           IV.          PROCEDURAL REQUIREMENTS

        7.       On December 18, 2017, Plaintiff filed a charge of disability discrimination,

harrasmsent and hostile work environment, and retaliation with the U.S. Equal Employment

Opportunity Commission (“EEOC”) (Charge No. 460-2018-02072). Thereafter, on April 24,

2019, the EEOC issued Plaintiff her Notice of Right Sue upon request. Plaintiff files this lawsuit

within ninety (90) days of receiving her Notice of Right to Sue.



Plaintiff’s Original Complaint and Jury Demand                                                      2
     Case 4:19-cv-02709 Document 1 Filed on 07/23/19 in TXSD Page 3 of 10



                                        V.     FACTS

       8.     In June of 2002, Ms. Scoggins started working for CHI as a radiologic technologist,

wherein she made about $14.00 per hour. Thereafter, in 2010, Ms. Scoggins became the Director

of Imagining Services, wherein she made about $39.40 per hour. As such, based on a forty (40)

hour work week, Ms. Scoggins was making about $81,952.00 per year.

       9.     Around December 2, 2016, Ms. Scoggins met with Lori Green (who was the

Human Resources Business Partner) to tell her that she was going to be having surgery soon; and,

that she would need to be out on medical leave per the Family Medical Leave Act (hereinafter

referred to as “FMLA” leave). In that same conversation, Ms. Scoggins told Ms. Green that she

felt very uncomfortable about telling her immediate supervisor, Shannon Haltom (who was the

Vice President of Acute Care Services), the reason why she was going to be out on FMLA leave.

As such, Ms. Green told Ms. Scoggins that it was her right to not tell Ms. Haltom why she was

going to be out on FMLA.

       10.    On January 31, 2017, Ms. Scoggins informed Ms. Haltom that she would be having

surgery on either February 13, 2017 or February 14, 2017. In response, Ms. Haltom consistently

tried pressuring Ms. Scoggins to tell her what type of surgery she was going to have and why she

was going to be out on FMLA leave. Ms. Haltom questioned Ms. Scoggins about it at least three

(3) times in that same meeting. However, Ms. Scoggins told Ms. Haltom that she did not want to

discuss it. Importantly, due to Ms. Haltom’s persistence in trying to find out why Ms. Scoggins

was going out on FMLA leave, Ms. Scoggins eventually told Ms. Haltom that since she did not

have to legally tell Ms. Haltom why she was going to be out on medical leave, Ms. Scoggins was

not going to tell her (because Ms. Scoggins did not feel comfortable telling her). Ms. Scoggins


Plaintiff’s Original Complaint and Jury Demand                                                 3
     Case 4:19-cv-02709 Document 1 Filed on 07/23/19 in TXSD Page 4 of 10



felt extremely guilty and intimated by Ms. Haltom regarding Ms. Haltom interfering with her

FMLA leave. Ever since Ms. Scoggins’ meeting with Ms. Haltom, Ms. Haltom’s discriminatory,

retaliatory, and harassing conduct towards her created a hostile work environment. Consequently,

on February 8, 2017, Ms. Scoggins went to talk to Ms. Green about the meeting that she had with

Ms. Haltom about her FMLA leave. In that meeting, Ms. Scoggins specifically told Ms. Green

two (2) different times that she felt that she was working in a hostile environment, which was

created by Ms. Haltom.

       11.     On February 10, 2017, Ms. Scoggins provided CHI the FMLA documents that were

filled out by her surgeon. Since Ms. Scoggins was too scared to ask Ms. Haltom to sign the FMLA

documents, especially since Ms. Scoggins did not want Ms. Haltom to know about the details of

her FMLA leave, Ms. Scoggins spoke to Ms. Green about it. Ms. Green stated that she would talk

to her Houston human resources representative about it and let them know about the situation so

that they could sign it or to authorize Ms. Green to sign it. In that same meeting, Ms. Green told

Ms. Scoggins to e-mail Houston’s human resources department (via Kelli Johnson, who was a

representative in Houston’s human resources department) about Ms. Haltom’s behavior and

conduct towards Ms. Scoggins. However, Ms. Green begged Ms. Scoggins to not tell Ms. Johnson,

Ms. Haltom, or anyone else that Ms. Scoggins had discussed the situation with anyone else aside

from Ms. Johnson. Therefore, since Ms. Scoggins felt extremely pressured by Ms. Green,

especially since it appeared that Ms. Green was maybe trying to help Ms. Scoggins, Ms. Scoggins

told Ms. Green that she would not say anything to anyone about their previous communications

regarding Ms. Haltom.




Plaintiff’s Original Complaint and Jury Demand                                                  4
      Case 4:19-cv-02709 Document 1 Filed on 07/23/19 in TXSD Page 5 of 10



       12.     From February 14, 2017 through February 16, 2017, Ms. Scoggins was in the

hospital for her surgery and observation post-surgery. As part of Ms. Scoggins’ disability, she was

unable to stand or sit for a long period of time, she had issues eating, she had issues sleeping, etc..

Thus, Ms. Scoggins had a long recovery process from the surgery. Ms. Scoggins was out on

FMLA leave from February 14, 2017 through March 30, 2017. However, Ms. Scoggins still had

to perform some work duties while out on FMLA leave, including payroll (so that CHI employees

could get paid).

       13.     On February 23, 2017, Ms. Scoggins sent an e-mail to Ms. Johnson to discuss Ms.

Haltom’s discriminatory and harassing conduct towards Ms. Scoggins, which had caused a hostile

work environment. In Ms. Scoggins’ e-mail, she specifically told Ms. Johnson the following about

Ms. Haltom: “…Could it be that some of her animosity/hatred toward me is in retaliation for me

not telling her my personal business about surgery? Her attitude toward me is always

condescending and rather patronizing. I feel threatened and very intimidated each time I talk to

her…I leave feeling attacked and berated/belittled after each meeting with her. I am in fear of

losing my job on a daily basis, and especially while I am out on FMLA.”.

       14.     Thereafter, on March 7, 2017, Ms. Johnson asked Ms. Scoggins if she had reported

Ms. Haltom to either her local human resources department and or to Ms. Haltom’s direct

supervisor. Since Ms. Scoggins did not know how to respond to Ms. Johnson, Ms. Scoggins asked

Ms. Green about it. Ms. Green’s suggestion was for Ms. Scoggins to make it clear to Ms. Johnson

that Ms. Green was not the one that told Ms. Scoggins to reach out to Houston’s human resources

department. When Ms. Scoggins and Ms. Johnson finally spoke on the telephone on March 16,

2017, Ms. Scoggins told Ms. Johnson what Ms. Green told her to say to Ms. Johnson – i.e., that


Plaintiff’s Original Complaint and Jury Demand                                                       5
     Case 4:19-cv-02709 Document 1 Filed on 07/23/19 in TXSD Page 6 of 10



Ms. Scoggins was under the impression from past concerns that the type of complaints that Ms.

Scoggins was making were complaints that were supposed to be told to the human resources

department in Houston. Due to Ms. Scoggins’ fear of Ms. Haltom, including the fear of being

retaliated against, they discussed Ms. Johnson vaguely looking into it so that Ms. Scoggins would

not be outed for making complaints about Ms. Haltom.

       15.     On March 22, 2017, Ms. Scoggins called Ms. Green to talk about possibly getting

released to go back to work on March 31, 2017. When Ms. Green told Ms. Scoggins to also e-

mail Ms. Haltom about it, Ms. Scoggins told Ms. Green about the hostile work environment that

Ms. Haltom had created for her. Nonetheless, Ms. Scoggins e-mailed Ms. Haltom to let her know

about Ms. Scoggins’ possible March 31, 2017 release date. Ms. Haltom’s response was that she

did not feel that it was necessary for Ms. Scoggins to return back to work on March 31, 2017. But,

since Ms. Scoggins got released to return to work on March 31, 2017, she went back on that date

after being out on FMLA leave. When Ms. Scoggins returned to work, she e-mailed Ms. Haltom

to let her know that she was back at work.

       16.     After Ms. Scoggins got back from FMLA leave, Ms. Haltom’s conduct towards

Ms. Scoggins got much worse. Aside from Ms. Haltom wanting Ms. Scoggins’ employees to

break laws and do things that were completely unethical, which Ms. Scoggins and her employees

obviously took issue with, Ms. Haltom continued to retaliate and discriminate against Ms.

Scoggins regarding her FMLA and disability. On June 6, 2017, Ms. Scoggins, again, went to go

complain to Ms. Green about Ms. Haltom’s discriminatory, retaliatory, and harassing behavior

towards Ms. Scoggins; and, specifically mentioned the hostile work environment.




Plaintiff’s Original Complaint and Jury Demand                                                  6
      Case 4:19-cv-02709 Document 1 Filed on 07/23/19 in TXSD Page 7 of 10



        17.     On June 23, 2017, Ms. Scoggins went out on vacation. When she returned from

vacation on July 10, 2017, Ms. Scoggins was called into a meeting. When she showed up for the

meeting, Ms. Haltom and Ms. Green were present. At that meeting, Ms. Scoggins was terminated.


    VI.       COUNTS 1 AND 2: DISABILITY DISCRIMINATION AND FAILURE TO
                            ACCOMODATE UNDER THE ADA

        18.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

        19.     Plaintiff is a qualified individual within the meaning of the ADAAA (42 U.S.C. §

12111(8)).

        20.     Defendant is an employer and cover entity under the ADAAA (42 U.S.C. §§

12111(2), (5)(A)).

        21.     Plaintiff was an employee of Defendant under the ADAAA (42 U.S.C. § 12111(4)).

        22.     Plaintiff suffers from a disability—a physical impairing condition that substantially

limits a major life activity, including, sitting, walking, and working—within the meaning of the

ADAAA (42 U.S.C. §§ 12102(1)(A), 2(A)&(B)).

        23.     Defendant regarded or perceived Plaintiff as having a disability within the meaning

of the ADAAA (42 U.S.C. §§ 12102(1)(C), (3)(A)).

        24.     Defendant discriminated against Plaintiff on the basis of her disability in violation

of the ADAAA (42 U.S.C. § 12112).

        25.     Defendant also discriminated against Plaintiff by being “regarded as” having a

disability.


                  VII.    COUNT 3: RETALIATION UNDER THE ADAAA

Plaintiff’s Original Complaint and Jury Demand                                                     7
      Case 4:19-cv-02709 Document 1 Filed on 07/23/19 in TXSD Page 8 of 10




       26.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       27.     Defendant retaliated against Plaintiff by terminating her employment on July 10,

2017, after she complained of disability discrimination, retaliation and harrassment during her

employment with Defendant in violation of 42 U.S.C. § 12203.

       28.     As a direct and proximate result of Defendant’s intentional retaliatory actions,

Plaintiff has suffered severe emotional distress, physical and emotional pain, suffering,

inconvenience, mental anguish, and other non-pecuniary losses.

       29.     As a result of Defendant’s intentional retaliatory actions, Plaintiff has suffered and

is likely to continue to suffer pecuniary loss, among other things, in the form of lost income in an

amount to be determined at trial.

       30.     Plaintiff has incurred and will continue to incur attorney’s fees, litigation expenses,

and costs in pursuing her claims for retaliation under the ADAAA.

                         VIII. COUNT 4: FMLA INTERFERENCE

       31.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       32.     Plaintiff was entitled to take medical leave for her documented serious health

condition and was entitled to return to the same position or equivalent position with equivalent

pay, benefits, and working conditions at the conclusion of the leave.

       33.     Defendant interfered with and denied Plaintiff’s exercise of his FMLA rights and/or

retaliated against her for exercising her rights when Plaintiff was terminated from her employment

in violation of 29 U.S.C. § 2601 et seq.

Plaintiff’s Original Complaint and Jury Demand                                                      8
       Case 4:19-cv-02709 Document 1 Filed on 07/23/19 in TXSD Page 9 of 10



        34.        Plaintiff has suffered irreparable injury and monetary damage as the result of

Defendant’s acts for which Plaintiff now seeks redress.

                                       IX.        JURY DEMAND

        35.        Plaintiff demands a jury on all issues to be tried in this matter. Plaintiff has

submitted the jury demand and herein submits the jury fee.



                                             X.     PRAYER

        36.        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, and that on final trial, Plaintiff have judgment against Defendant

for:


              a.      All damages to which Plaintiff may be entitled pursuant to this Original
                      Complaint, or an amendment thereto, including but not limited to lost wages,
                      back and future pay, reinstatement, upgrading, and compensation for benefits
                      not received;

              b.      Past physical pain and mental suffering;

              c.      Present physical pain and mental suffering;

              d.      Future physical pain and mental suffering

              e.      Compensatory damages;

              f.      Punitive damages in an amount above the minimum jurisdictional limits of the
                      Court;

              g.      Reasonable attorneys’ fees as allowed by law, with conditional awards in the
                      event of appeal;

              h.      Pre-judgment interest at the highest rate permitted by law;

              i.      Post-judgment interest from the judgment until paid at the highest rate permitted
                      by law;

Plaintiff’s Original Complaint and Jury Demand                                                       9
    Case 4:19-cv-02709 Document 1 Filed on 07/23/19 in TXSD Page 10 of 10




          j.     Costs of Court; and

          k.     Such other and further relief, at law or in equity, to which Plaintiff may be
                 entitled, whether by this Original Complaint or by proper amendment thereto.




                                                  Respectfully Submitted,




                                                  Alfonso Kennard, Jr.
                                                  Texas Bar No. 24036888
                                                  S.D. ID 713316
                                                  2603 Augusta Dr., Suite 1450
                                                  Houston, Texas 77057
                                                  T: (713) 742-0900
                                                  F: (713) 742-0951
                                                  alfonso.kennard@kennardlaw.com

                                                  ATTORNEY-IN-CHARGE
                                                  FOR PLAINTIFF




Plaintiff’s Original Complaint and Jury Demand                                             10
